02/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0140


                                       DA 21-0140
                                    _________________

SUTEY OIL COMPANY, INC.,

             Plaintiff, Appellee,
             and Cross-Appellant,

      v.
                                                                   ORDER
MONROE’S HIGH COUNTRY TRAVEL
PLAZA, LLC, a Montana Limited Liability
Company, and MARVIN MONROE,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Christopher D. Abbott, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 February 16 2022